NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-5 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a magnetizable abrasive particle comprising a ceramic body having an outer surface and a magnetizable layer disposed on a portion, but not entirety, of the outer surface, wherein the ceramic body comprises a platelet having two opposed major facets connected to each other by a plurality of side facets, wherein the magnetizable layer completely covers one of the two opposed major facets, and wherein the magnetizable layer has a magnetic dipole oriented perpendicular to the facet which it completely covers.
Upon further review of the rejection presented 3/29/2021, Applicant’s argument with respect to the Neff reference not teaching a magnetic dipole oriented perpendicular to the facet which it completely covers is found persuasive. Also, upon further review, the motivation utilized to combine Hejtmann and Neff is not found a strong one. Further search did not result in any new reference; thus, the rejection is withdrawn and Applicant is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEGAH PARVINI/Primary Examiner, Art Unit 1731